 

[logo_001.jpg] 

 

October 1, 2015

 

Mr. Wayne Berian, Chief Executive Officer

Blue Sky Media Corporation

800 Grand Avenue

Suite 12 A

Carlsbad, CA 92008

Re: Consulting Services Agreement

 

Dear Mr. Berian,

 

Please allow this letter to serve as an expression of our interest in
establishing an advisory/consulting relationship between Newbridge Financial,
Inc. (“Advisor”) and Blue Sky Media Corporation, a Wyoming corporation (“BKYM”
or the “Company”) to provide business advisory and related consulting services
to the Company. This letter sets forth the proposed terms of such a
relationship.

 

1. Scope of Engagement. Advisor will assist the Company and provide services in
the following areas (the “Services”):

 

a.Study and review the business, operations, financial performance and
development initiatives to provide advice to the Company;

 

b.Assist the Company in preparing for and completing a capital raise
transactions including by referral to placement agents and institutional
investors;

 

c.Assist the Company in attempting to formulate the optimal strategy to meet the
Company’s working capital and resource needs;

 

d.Identify, make introductions to and evaluate potential business contacts
within the industry that may help the company advance its business
opportunities, and in appropriate instances, negotiate on the company’s behalf;

 

e.Assist the Company in structuring a placement agent agreement with
broker/dealers or other sources of debt and/or equity financing;

 

f.Assist the Company in formulating the terms and structure of any acquisitions,
mergers, debt or equity financings contemplated by the Company; and

 

g.Identify and introduce BKYM to prospective private institutional financial
investors, private lender and/or other sources of capital.

 

1451 West Cypress Creek Road, Fort Lauderdale, Florida 33309

877.447.9625          954.334.3450          Fax 954.492.4013

 

   

 

 

Blue Sky Media Corporation

October 1, 2015

Page 2

 

2. Term. The term of our engagement hereunder shall be for a period of 12 months
(“Engagement Period”). During the term of this agreement, the Company and the
Advisor will both have the right to terminate the Consulting agreement by
providing 15 days prior written notice to each other. The termination of this
agreement will not, affect the rights of the Consultant to the Consulting Fees
which are deemed to be fully earned upon execution of this agreement. The term
may be extended by mutual agreement of the parties.

 

3. Compensation. In consideration of the services to be rendered, BKYM will
issue to the Advisor 290,000 unregistered shares of BKYM common stock upon
execution of this Agreement (the “Consulting Fees”). The Consulting Fees shall
be deemed fully earned upon execution of this agreement.

 

4. Access To and Use of Information. BKYM will work together with Advisor to
provide any and all necessary documents and full access to the Company’s
officers, directors, employees and accountants as are reasonably required for
Advisor to provide the Services described.

 

5. Independent Agreement It is understood that this Agreement is independent of
and separate from any agreements that may be entered into between BKYM with
Advisor, and that any such future agreement with Advisor, if any, will be
subject to separate terms and conditions including compensation arrangements and
due diligence conditions. In addition, during the course of this Agreement, it
is anticipated that BKYM may, at its sole discretion, enter into one or more
corporate finance transactions with financing sources introduced by Advisor.
Non-Circumvention. BKYM irrevocably agree not to circumvent, avoid or by-pass
Advisor, either directly or indirectly, nor to contact the clients, partners,
vendors, strategic alliance partners, private or public equity providers, nor to
avoid payment of fees, in a corporation, trust partnership, or any other entity,
either in connection with this Agreement or any other additions, renewals,
extensions, rollovers, amendments, re-assignments, or otherwise relating to this
Agreement. The Parties specifically acknowledge that as entrepreneurial business
people, the form of a benefit or business arrangement arising from this
Agreement may take many different structures and that it is the overall intent
of this Agreement that Advisor be compensated for benefits derived from the
services of Advisor. In such regard, this Agreement should be interpreted
broadly and all encompassing.

 

6. Representations and Warranties of BKYM. BKYM hereby represents and warrants
that any and all information supplied hereunder to Advisor in connection with
any and all services to be performed hereunder by Advisor for and on behalf of
the BKYM shall be, to the best of BKYM’s knowledge, true, complete and correct
as of the date of such dissemination and shall not fail to state a material fact
necessary to make any of such information not misleading. BKYM hereby
acknowledges that the ability of Advisor to adequately provide services as
described herein is dependent upon the prompt dissemination of accurate, correct
and complete information to Advisor. BKYM further represents and warrants
hereunder that this Agreement and the transactions contemplated hereunder have
been duly and validly authorized by all requisite corporate action; that BKYM
has the full right, power and capacity to execute, deliver and perform its
obligations hereunder; and that this Agreement, upon execution and delivery of
the same by BKYM, will represent the valid and binding obligation of BKYM
enforceable in accordance with its terms. The representations and warranties set
forth herein shall survive the termination or expiration of this Agreement.

 

   

 

 

Blue Sky Media Corporation

October 1, 2015

Page 3

 

7. Representations and Warranties of Advisor. The parties further agree that the
Advsior shall not have the authority to enter into any contract and/or agreement
and/or to otherwise bind BKYM in any way to any third party. Advisor hereby
warrant and represent that he/she have the right to perform the serviced
contemplated hereby and to disclose to BKYM all information transmitted to
potential investors in performance of these services. The representations and
warranties set forth herein shall survive the termination or expiration of this
Agreement.

 

8. Confidentiality. The Advisor acknowledges that during the engagement it will
have access to and become acquainted with various client information, Company
records and specifications owned or licensed by the Company and/or used by the
Company in connection with the operation of its business including, without
limitation, the Company’s business and product processes, methods, customer
lists, accounts and procedures. The Advisor agrees that it will not directly
disclose any of the aforesaid or use any of them in any manner, either during
the term of this Agreement or at any time thereafter, except as required in the
course of this engagement with the Company and with the Company’s express
written permission. The confidentiality obligations under this Agreement shall
not apply to any portion of the Confidential Information which: (a) at the time
of disclosure to the party or thereafter is generally available to and known by
the public (other than as a result of a disclosure directly or indirectly by a
party in violation of this Agreement); (b) was available to the party on a
non-confidential basis from a source other than the other party, provided that
such source is not and was not bound by a confidentiality agreement with a
party; (c) has been independently acquired or developed by a party without
violating any of its obligations under this Agreement; or (d) the disclosure of
which is legally compelled (whether by deposition, interrogatory, request for
documents, subpoena, civil or administrative investigative demand or other
similar process). In the event that a party becomes legally compelled to
disclose any of the Confidential Information, each party shall provide the other
party with prompt prior written notice of such requirement so that the other
party may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Agreement.

 

9. Independent Contractor. This Agreement shall not render the Advisor an
employee, partner, agent of, or joint venture with the Company for any purpose.
The Advisor is and will remain an independent Contractor in its relationship to
the Company. The Company shall not be responsible for withholding taxes with
respect to the Advisor’ compensation hereunder. The Advisor shall have no claim
against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.

 

10. Amendment. No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is evidenced by a written instrument,
executed by the party against which such modification, waiver, amendment,
discharge, or change is sought.

 

11. Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be deemed to have been duly given when delivered in
person or transmitted by facsimile transmission or on the third calendar day
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, to the addresses herein above first mentioned or to
such other address as any party hereto shall designate to the other for such
purpose.

 

   

 

 

Blue Sky Media Corporation

October 1, 2015

Page 4

 

12. Attorneys Fees and Costs If any party to this Agreement brings an action,
directly or indirectly based upon this Agreement or the matters contemplated
hereby against the other party, the prevailing party shall be entitled to
recover, in addition to any other appropriate amounts, its reasonable costs and
expenses in connection with such proceeding, including, but not limited to,
reasonable attorneys’ fees and expenses and court costs.

 

If these terms are consistent and acceptable with your view of the terms of our
relationship, please sign a copy of this letter and return it us.

 

Please contact me if you have any questions.

 

Very truly yours,

 

Newbridge Financial, Inc.

  

  By: /s/ Leonard Sokolow     Name: Leonard Sokolow     Title: Chief Executive
Officer  

 

Acknowledged and agreed to this 2nd day of October, 2015

 

Blue Sky Media Corporation

 

  By: /s/ Wayne Berian       Wayne Berian, Chief Executive Officer  

 

 

   

 

 

 

